Citation Nr: 0936067	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-33 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities due to exposure 
to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities due to exposure 
to herbicides.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to 
June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for peripheral 
neuropathy of the upper and lower extremities and a low back 
disability.  The Veteran requested a Board hearing on his VA- 
Form 9, but later withdrew this request, opting instead for 
an informal conference at the RO.

The Board remanded this case for additional development in 
January 2008.  

Additional evidence was submitted after the case was returned 
to the Board.  A remand for RO consideration is not 
necessary, as the Veteran waived RO jurisdiction of the 
evidence.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The preponderance of the evidence shows no relationship 
between the Veteran's back disability and his service.

2.  The preponderance of the evidence shows no relationship 
between the Veteran's present bilateral upper and lower 
extremity peripheral neuropathy and his exposure to Agent 
Orange in service, or any other event in service.







CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 
3.309 (2008).

2.  The criteria for service connection for peripheral 
neuropathy of the bilateral upper extremities are not met. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection for peripheral 
neuropathy of the bilateral lower extremities are not met. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the back disability by letter dated in August 2003.  
The RO provided the appellant with notice regarding the back 
and peripheral neuropathy disabilities in February 2008, 
including the criteria for assigning disability ratings and 
effective dates, subsequent to the initial adjudication.  
While the 2008 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a July 2009 supplemental 
statement of the case, following the provision of notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology of the disabilities on appeal.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Certain chronic diseases including arthritis shall be granted 
service connection although not otherwise established as 
incurred in or aggravated by service if manifested to a 
compensable degree within one year following service in a 
period of war or following peacetime service on or after 
January 1, 1947, provided the rebuttable presumptions of 
§ 3.307 are also satisfied.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, certain diseases, including acute and 
subacute peripheral neuropathy shall be service-connected, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied. 38 C.F.R. § 3.309(e).  Note 2: For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolved within two years of the date of onset.  Under 
38 C.F.R. § 3.307(6)(ii), acute and subacute peripheral 
neuropathy must have become manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  

The presumptive regulations, however, do not preclude a 
claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to herbicide exposure.  
Brock v. Brown, 10 Vet. App. 155 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back disability

The Veteran seeks service connection for a low back 
disability, which he attributes to multiple parachute jumps 
in service.  Specifically, he and his fellow serviceman 
submitted statements that during basic training in 1964, his 
shoot malfunctioned during one of his jumps and he had a hard 
landing.  He did not want to complain about the injury 
because he just wanted to complete the training and serve his 
country.  Thus, he just "sucked it up" and continued to 
march.  However, he had lower back pain from the time of the 
incident to present.  His fellow serviceman indicated that he 
recalled seeing the Veteran's parachute malfunction and that 
after he landed the Veteran told him he had hurt his lower 
back but that he was afraid he would not be able to graduate 
so he did not tell the ground control medics of his lower 
back and buttocks pain.  

On an April 2001 VA medical record, the Veteran indicated 
that he had over 41 jumps.  The DD-Form 214 shows the Veteran 
earned the Parachute Badge and the Combat Infantryman Badge.  

The service treatment records are negative for any findings 
of back treatment.  The May 1967 discharge examination report 
shows a normal clinical evaluation of the spine.  The Veteran 
indicated that he did not then or ever have swollen or 
painful joints or recurrent back pain.  Based on the 
Veteran's and his fellow serviceman's statements and his 
personnel records, however, the evidence supports the 
Veteran's contention that he injured his back in service.  
The Veteran is competent to state that he hurt his back and 
there is no reason shown to doubt his credibility.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Current VA medical records dated from 2001 to 2003 show a 
diagnosis of degenerative joint disease with narrowing of L5-
S1 disc spaces with vacuum formation; and dystrophic 
calcification at right lateral longitudinal ligament at the 
level of L2-L3.  Thus, a present back disability is shown.

As the record shows evidence of a back injury and multiple 
parachute jumps in service and a current back disability, a 
medical opinion is necessary to determine whether the present 
back disability is related to service.  While the Veteran is 
competent to state that he has had back pain since his injury 
in service with the parachute malfunction, a medical nexus 
opinion is necessary to determine whether his present back 
disability is related to this injury.  See Savage v. Gober, 
10 Vet. App. 488, 497-98 (1997) (post-service testimony of an 
in-service fall that caused a limp since service is 
competent; but a medical nexus opinion is required to link 
the Veteran's arthritis to the fall.)  

In making this determination, post-service injuries to the 
back need to be considered.  A January 1983 VA psychiatric 
medical record notes the Veteran damaged two discs in the 
back when he was working as a policeman and reportedly leaped 
15 feet to stop a suspect.  An April 2001 VA medical record 
also notes the Veteran had trauma to the back in a motor 
vehicle accident as a police officer and that he exacerbated 
his back the previous night when he fell.

A February 2009 VA examination report shows the Veteran 
stated that he injured his back while training for parachute 
jumps in November 1964.  He indicated that his parachute 
malfunctioned and he landed badly.  The medics came to check 
him out but he hid the pain because he just wanted to 
graduate.  The next day he made the final jump although he 
was in a lot of pain.  Two months later he was in Okinawa and 
recalled that he did go to the Army Hospital for back pain 
and was given some Aspirin.  He stated that he had always had 
some back pain since then.  He was in the police force for 12 
years in the 1980's and had back pain while on duty.  He 
finally retired on disability on account of an eye problem 
and back problem.  The examiner summarized that the Veteran 
indicated that he sustained a back injury during one of his 
parachute jump trainings but did not seek medical treatment 
at that time because he feared that he might not graduate 
from boot camp.  After he left the service, he was able to 
work in the police force for 12 years until another back 
injury on the job exacerbated the pain and he eventually had 
to retire on disability.  Records included a psychiatric 
examination in 1982 that mentioned he had a back injury in 
the service and again another injury while in the police 
force.  Since he did not seek medical treatment for back in 
the service, and there was no evidence of treatment for back 
pain by VA following the service until 2001, it was the 
examiner's opinion that the back disability was less likely 
as not caused by the service injury.  The examiner indicated 
that the claims file had been reviewed.

This is the only medical opinion of record regarding a nexus 
between the service injury and the current disability.  It 
reflects a thorough review of the claim file and provides a 
cogent rationale for the opinion.  Accordingly, the 
preponderance of the evidence shows that there is no 
relationship between the Veteran's present back disability 
and his in-service injury to the back during his parachute 
jump.  The presumptive regulations for arthritis also do not 
apply, as the first diagnosis of degenerative joint disease 
of the lumbar spine is not within one year of discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Additionally, there 
is no medical evidence of continuity of symptomatology of a 
back disability from service or during the 14 years before 
the Veteran first injured his back during his job as a 
policeman in 1981.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The preponderance of the evidence is against the 
Veteran's claim for service connection for a back disability.


Peripheral neuropathy

The Veteran also seeks service connection for peripheral 
neuropathy of the upper and lower extremities due to exposure 
to herbicides.  The only personnel record reflected in the 
claims file is the DD-Form 214, which shows that the Veteran 
served in the U.S. Army Pacific Command for almost a year and 
a half and, as noted, earned the Combat Infantryman Badge.  
In February 1993, he provided specific statements regarding 
his Vietnam service indicating that he served in-country from 
May 5, 1965 to May 7, 1966.  The Veteran submitted lay 
statements from fellow servicemen indicating that they served 
in the Republic of Vietnam with the Veteran from 1965 to 1966 
and that they were exposed to Agent Orange.  A July 2001 VA 
medical record also mentions that the Veteran was exposed to 
Agents Blue and White. 

Based on the evidence of record, the Veteran is presumed to 
have been exposed to herbicides in service.  See 38 C.F.R. 
§ 3.309(e).

The next issue is whether he has peripheral neuropathy 
related to the herbicide exposure.

A July 2001 VA medical record shows complaints of tingling in 
the hands and toes and numbness going from the left inner 
thigh to the knee.  VA medical records dated in 2003 also 
note complaints of tingling in the extremities.

A June 2003 letter to the Veteran notes that he participated 
in a December 2002 Agent Orange registry examination and the 
findings at the time of the examination showed changes 
consistent with peripheral neuritis.

A January 2004 VA medical record shows the Veteran complained 
of numbness in the bilateral lower extremities.  In February 
2004, a VA outpatient treatment report shows a diagnosis of 
stable peripheral neuropathy.
 
Findings of peripheral neuropathy of the bilateral upper and 
lower extremities were confirmed on VA medical records dated 
from July 2005 through June 2008.  A June 2008 VA neurology 
consult report notes that the Veteran had neuropathy for the 
past 20 years and was exposed to an environmental toxin 
(Agent Orange) during his military service.

As the record shows the Veteran has a current diagnosis of 
peripheral neuropathy, a VA medical examination was provided 
in February 2009 to determine whether there is any 
relationship between the current diagnosis and exposure to 
herbicides in service.  The VA examiner noted that the 
Veteran stated that he was exposed to Agent Orange while in 
Vietnam and started to have tingling and numbness in his 
hands and feet in about 2003.  His symptoms had been 
progressively worsening for the last two years.  The symptoms 
started out in the tips of the digits and now moved up to 
about the mid leg and mid forearms.  He was evaluated with 
electromiographic studies in the past, which showed possible 
carpal tunnel syndrome in the upper extremities and no 
evidence of neuropathy in the lower extremities.  On physical 
examination, the upper extremities had normal muscle tone and 
muscle strength, 5 out of 5.  Sensory examination was reduced 
to pin prick sensation at 4 out of 5.  Both hands had 
triggering of both ring fingers and the left middle finger.  
There was a positive Tinel's sign bilaterally.  On 
examination of the lower extremities, both feet had hammer 
toes of the second and third toes.  There was subjective 
reduction of light touch; temperature sense was intact.  
There was lack of proprioception bilaterally.  The Veteran 
was unable to wiggle the toes but there was slow flexion and 
extension present.  The deep tendon reflexes were present and 
symmetric.  Strength in the bilateral lower extremities was 
normal at 5 out of 5.  There was no wasting or atrophy 
observed in the bilateral upper and lower extremities.  

The impression was abnormal electrodiagnostic study; nerve 
conduction studies suggestive of bilateral median sensory 
neuropathy with sensory slowing across the wrist; no nerve 
conduction studies of a bilateral ulnar motor or sensory 
neuropathy; previous study had a left ulnar sensory 
neuropathy that was not evident on the present study; and no 
nerve conduction studies showing a generalized motor or 
sensory polyneuropathy.  The diagnoses were chronic tingling 
and numbness of the bilateral upper extremities due to carpal 
tunnel syndrome; and chronic tingling and numbness of the 
lower extremities, etiology unknown. 

The examiner found that the Veteran had bilateral upper and 
lower neuropathy symptoms since 2003.  The neuropathy that 
was presumed to be related from exposure to Agent Orange was 
a temporary one that appeared within weeks or months of 
exposure and resolved within two years of the date of onset.  
Therefore, it was the examiner's opinion that the Veteran's 
upper and lower extremity neuropathy symptoms were not 
related to Agent Orange exposure.  The examiner indicated 
that the claims file was reviewed.  

Based on this medical opinion and the fact that there was no 
diagnosis of peripheral neuropathy within one year of 
discharge from service, service connection is not warranted 
on a presumptive basis with respect to his Agent Orange 
exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The record also shows no relationship between the Veteran's 
peripheral neuropathy of the bilateral upper and lower 
extremities and his service on a direct basis.  The service 
treatment records are negative for any findings of 
neurological impairment.  The May 1967 discharge examination 
report shows a normal neurologic clinical evaluation.  The 
Veteran reported that he had not then or ever had neuritis or 
paralysis.  

The first findings of symptoms associated with peripheral 
neuropathy after service were in 2001, which is approximately 
34 years after discharge from service.  There is no medical 
evidence of continuity of symptomatology of peripheral 
neuropathy from service or during the 34 years before any of 
symptoms were shown.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

Summary

The Veteran genuinely believes that his back disability and 
peripheral neuropathy of the bilateral upper and lower 
extremities were incurred in service.  His factual recitation 
as to his experiences in service and present symptomatology 
is accepted as true.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology his 
back disability and peripheral neuropathy and his views are 
of no probative value.  And, even if his opinion was entitled 
to be accorded some probative value, it is far outweighed by 
the detailed opinions provided by the medical professional 
who discussed the Veteran's in-service back injury and 
exposure to herbicides and found no relationship between the 
Veteran's present impairment of the back and neurological 
findings and his service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claims for a back disability and peripheral 
neuropathy of the bilateral upper and lower extremities; 
there is no doubt to be resolved; and service connection is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities due to exposure to 
herbicides is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities due to exposure to 
herbicides is denied.

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


